Pfeifer, J.,
dissenting. Civ.R. 60(B)(4) is the applicable provision in this case. The judgment against Strack in 1978 placed a continuing obligation upon him, an *176obligation that it is inequitable, even ridiculous, to continue to apply, given that the facts upon which it was based have been unmistakably disproved.
The character of the judgment against Strack is specifically addressed in Civ.R. 60(B)(4), in that it has continuing, prospective application. The judgment in this case need not be retroactively undone — but its prospective, inequitable application can be stopped easily.
Since Civ.R. 60(B)(4) is the applicable provision, a motion thereunder must be made “within a reasonable time.” In paternity cases, the extent of the relationship between the wrongly identified “father” and the child will be the key factor in the determination. If the child has come to rely upon the “father” for both financial and emotional support, the reasonable time period has expired.
In the present case, however, the lack of a relationship between Strack and the child is evidence that Strack did file his motion within a reasonable time. Strack has not seen the child, who is now sixteen years old, for twelve years. He has grown up without Strack’s support and guidance. In fact, the child already has a father figure with whom he and his mother live, who presumably provides what the family needs. In short, Strack serves no function to the child, and their legal separation would do no emotional harm to the child.
There is no reason for this court to indulge in a legal fiction which forces the parties involved to continue living a lie. Strack should not be refunded any of the payments he made prior to the filing of his motion, but he should not be forced to continue to pay child support where he has no biological or psychological connection with the child. Certainly, Rule 60(B)(4) provides the means to correct a continuing mistake.